Citation Nr: 0632457	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  06-10 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia 


THE ISSUE

Level of health care eligibility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to February 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 decision of the Department of 
Veteran's Affairs (VA) Health Eligibility Center in Atlanta, 
Georgia that changed the veteran's level of health care 
eligibility based on his household income and/or assets.  


FINDING OF FACT

In a June 2006 communication, the veteran, through his 
representative, withdrew his appeal concerning the level of 
his health care eligibility.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2006).

In April 2006, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of the level of his health care 
eligibility, as identified in the March 2006 statement of the 
case.  

In a June 2006 written communication, the veteran's 
representative stated, "[The veteran] does not want to 
continue with this appeal."

As the appellant has withdrawn his appeal as to the issue of 
the level of his health care eligibility, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review the issue.

Accordingly, this issue is dismissed.


ORDER

The appeal concerning the veteran's level of health care 
eligibility is dismissed.







____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


